The defendant’s motion that he be granted an extension of time for filing his *941brief for forty days from the date the transcript is filed, is granted.
Julius C. Michaelson, Attorney General, Judith Romney Wegner, Special Asst. Attorney General, for plaintiff.
McKinnon & Fortunato, Stephen J. Fortunato, Jr., for defendant.
The State’s motion to dismiss the defendant’s appeal is denied.
This case is remanded to the Superior Court for the purpose of entering a judgment of conviction and for a hearing on defendant’s motion for a transcript to be paid for by the State.